EXHIBIT 8.1 LIST OF TEFRON LTD'S SUBSIDIARIES COMPANY'S NAME PLACE OF INCORPORATION Hi-Tex Founded By Tefron Ltd. Israel Macro Clothing Ltd. Israel Tefron USA, Inc., wholly-owned by Tefron U.S. Holdings Delaware Tefron UK, Ltd., wholly-owned by Macro Clothing Ltd. England El-Masira Textile Co., wholly-owned by Tefron USA Inc. Jordan Tefron Holdings (98) Ltd. Israel Tefron U.S. Holdings Corp. Delaware Tefron Holding Netherlands B.V., wholly-owned by Tefron Ltd. Netherlands Tefron Macro H.K. Ltd., wholly-owned by Macro Clothing Ltd. Hong Kong Dong Guang Macro Clothing Limited, wholly-owned by Tefron Macro H.K. Ltd. China
